             Case 2:20-cv-02483-JAM-KJN Document 6 Filed 12/28/20 Page 1 of 1


 1
                                UNITED STATES DISTRICT COURT
 2                             EASTERN DISTRICT OF CALIFORNIA

 3
     LINDA MESA and ROBERT CALDWELL,                    Case No.: 2:20-cv-02483-JAM-KJN
 4
     individually and on behalf of all others similarly
 5   situated,
                                                      ORDER
 6                         Plaintiff,
     v.
 7

 8   ENLOE MEDICAL CENTER; BLACKBAUD,
     INC. and DOES 1-100, inclusive,
 9
                           Defendants.
10

11

12           Based on the foregoing stipulation, the Court hereby ORDERS that:
13
          (1) The deadline for Defendant Enloe Medical Center to respond to Plaintiffs’ Complaint is
14
             extended to January 25, 2021.
15

16

17        IT IS SO ORDERED.

18

19

20    DATED: December 23, 2020                    /s/ John A. Mendez
                                                  THE HONORABLE JOHN A. MENDEZ
21
                                                  UNITED STATES DISTRICT COURT JUDGE
22

23

24

25

26

27

28


                                             1
     STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO ANSWER COMPLAINT
